Exhibit 10.4

FIFTH AMENDMENT

Dated as of September 28, 2011

TO CREDIT AGREEMENT

Dated as of February 16, 2007

among

BRIGHTPOINT, INC.

and

CERTAIN OF ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Borrowers,

CERTAIN OF ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (this “Amendment”) dated as of September 28, 2011 to the
Credit Agreement referenced below is by and among BRIGHTPOINT, INC., an Indiana
corporation (the “Parent”), BRIGHTPOINT NORTH AMERICA L.P., a Delaware limited
partnership (“Bright North America”), BRIGHTPOINT HOLDINGS B.V., a Netherlands
company (“Bright Netherlands”), BRIGHTPOINT AUSTRALIA PTY. LTD., an Australian
company (“Bright Australia”), BRIGHTPOINT EUROPE ApS, a Danish company (“Bright
Denmark”; together with the Parent, Bright North America, Bright Netherlands and
Bright Australia, collectively, the “Borrowers”), the Guarantors identified on
the signature pages hereto, the Lenders identified on the signature pages hereto
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrowers pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
February 16, 2007 among the Borrowers, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement; and

WHEREAS, all of the Lenders have approved the requested modifications on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Increase in Aggregate Revolving Commitments. The Aggregate Revolving
Commitments are increased to $500,000,000. The Revolving Commitment of each
Lender as of the date hereof is amended to equal the amount set forth opposite
such Lender’s name on Schedule 2.01 of the Credit Agreement attached hereto as
Exhibit A. Immediately after giving effect to the increase of the Aggregate
Revolving Commitments and the amendment of the amount of each Lender’s Revolving
Commitment as set forth on Schedule 2.01 of the Credit Agreement attached hereto
as Exhibit A, each Lender (including each New Lender) is deemed to have
purchased from (x) each L/C Issuer a risk participation in each outstanding
Letter of Credit issued by such L/C Issuer in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit
and (y) each Swing Line Lender a risk participation in each outstanding Swing
Line Loan made by such Swing Line Lender in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

3. Amendments to Credit Agreement.



--------------------------------------------------------------------------------

3.1 The definition of “Aggregate Revolving Commitments” in Section 1.01 is
amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
effective date of the Fifth Amendment to this Agreement is FIVE HUNDRED MILLION
US DOLLARS (US$500,000,000).

3.2 The pricing grid in the definition of “Applicable Rate” in Section 1.01 is
amended to read as follows:

 

Pricing

Tier

  

Consolidated

Leverage Ratio

   Commitment
Fee     Letter of
Credit Fee     Eurocurrency Rate Loans
and BBR Rate Loans     Base Rate
Loans  

1

   < 1.00:1.0      0.25 %      2.00 %      2.00 %      1.00 % 

2

   > 1.00:1.0 but < 1.50:1.0      0.30 %      2.25 %      2.25 %      1.25 % 

3

   > 1.50:1.0 but < 2.00:1.0      0.35 %      2.50 %      2.50 %      1.50 % 

4

   > 2.00:1.0 but < 2.50:1.0      0.40 %      2.75 %      2.75 %      1.75 % 

5

   > 2.50:1.0      0.40 %      3.00 %      3.00 %      2.00 % 

3.3 The definition of “Maturity Date” in Section 1.01 is amended to read as
follows:

“Maturity Date” means September 28, 2016; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

3.4 In the last sentence of the definition of “Permitted Intercompany
Investments” in Section 1.01 the “and” after clause (x) is deleted and replaced
with “,” and the following is added to the end of such sentence:

and (z) any Investment made after the effective date of the Fifth Amendment to
this Agreement in a Subsidiary that is not a Wholly Owned Subsidiary shall not
be a Permitted Intercompany Investment.

3.5 In the last sentence of the definition of “Permitted Intercompany Transfers”
in Section 1.01 the following is added to the end of such sentence:

and any sale, transfer or other disposition of any property made after the
effective date of the Fifth Amendment to this Agreement to a Subsidiary that is
not a Wholly Owned Subsidiary shall not be a Permitted Intercompany Transfer.

3.6 The definition of “Receivables Financing Amount” in Section 1.01 is amended
to read as follows:

“Receivables Financing Amount” means the sum of (a) the maximum amount of credit
available under Permitted Securitization Transactions and Permitted Recourse
Factoring Transactions plus (b) the aggregate net book value of all of the
accounts receivable subject to and actually sold pursuant to Permitted
Non-Recourse Factoring Transactions.

3.7 In Section 8.02 the “and” after clause (m) is deleted, clause (n) is
renumbered as clause (o) and a new clause (n) is added to read as follows:

(n) Investments in joint ventures in an amount not to exceed US$30 million in
the aggregate at any one time outstanding; and

 

2



--------------------------------------------------------------------------------

3.8 Section 8.03(j) is amended to read as follows:

(j) Indebtedness of Foreign Subsidiaries (other than Foreign Borrowers) arising
under Receivables Financings, provided that the Receivables Financing Amount
shall not exceed US$250 million in the aggregate at any time;

3.9 The following is added to the end of clause (b)(ii) of Section 8.04:

(and if a Domestic Guarantor that is a Wholly Owned Subsidiary is a party
thereto, then (x) a Domestic Guarantor that is a Wholly Owned Subsidiary shall
be the continuing or surviving Person or (y) such transaction shall be permitted
by Section 8.02(n))

3.10 The following is added to the end of clause (c)(ii) of Section 8.04:

(and if a Foreign Guarantor that is a Wholly Owned Subsidiary is a party
thereto, then (x) a Foreign Guarantor that is a Wholly Owned Subsidiary shall be
the continuing or surviving Person or (y) such transaction shall be permitted by
Section 8.02(n))

3.11 Section 8.05(b) is amended to read as follows:

(b) Permitted Factoring Transactions, provided (i) one hundred percent (100%) of
the consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneous with consummation of the transaction (other than any
portion of the consideration that is held back by the purchaser) and (ii) the
Receivables Financing Amount shall not exceed US$250 million in the aggregate at
any time; and

3.12 Section 8.14 is amended to read as follows:

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Parent or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except (i) to qualify directors
where required by applicable law or to satisfy other requirements of applicable
law with respect to the ownership of Equity Interests of Foreign Subsidiaries,
(ii) as set forth on Schedule 6.13 with respect to (A) Brightpoint Zimbabwe
(Private) Limited and (B) S2F Worldwide, LLC and (iii) joint ventures permitted
by Section 8.02(n) or (b) permit any Subsidiary that is directly owned by a
Domestic Loan Party to issue or have outstanding any shares of preferred Equity
Interests other than shares of preferred Equity Interests issued to a Domestic
Loan Party.

3.13 A new paragraph is inserted at the end of Section 10.10 to read as follows:

Notwithstanding any contrary provision of any Collateral Document executed by a
Foreign Loan Party, if any Collateral of a Foreign Loan Party shall be sold,
transferred or otherwise disposed of by any Foreign Loan Party in a transaction
permitted hereunder, then the Administrative Agent, at the request and sole
expense of such Foreign Loan Party, shall promptly execute and deliver to such
Foreign Loan Party (or to such other Person as such Foreign Loan Party shall
request) all releases, confirmations of consent and other documents, and take
such other action, reasonably necessary for (x) the release of the Liens created
by such Collateral Documents on such Collateral and (y) the confirmation of the
consent by the Lenders to such transaction.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the conditions precedent set forth on
Exhibit B to this Amendment in a manner satisfactory to the Administrative Agent
and each Lender. Without limiting the generality of the

 

3



--------------------------------------------------------------------------------

provisions of Section 10.03 of the Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed closing date of this Amendment specifying its objection thereto.

5. Post-Closing Condition. If required, each Loan Party shall cause any security
document, instrument or agreement to be executed or delivered by a Foreign Loan
Party in accordance with the terms of the Credit Agreement or other applicable
Loan Document (including any amendment and ratification of existing security
agreements) to be registered with, recorded or executed in front of any public
notary or applicable public official or office as soon as practical but in any
event within fourteen (14) days of the date hereof (or such long time as the
Administrative Agent may agree in its sole discretion).

6. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

7. Reaffirmation of Representations and Warranties. Each Loan Party represents
and warrants to the Administrative Agent and each Lender that after giving
effect to this Amendment, (a) each of the representations and warranties of each
Loan Party contained in the Credit Agreement or any other Loan Document are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are be true and correct as of such earlier date, and (b) no Default
exists.

8. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not in any manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

10. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

11. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

12. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered as of the date first above
written.

 

DOMESTIC BORROWERS:     BRIGHTPOINT, INC., an Indiana corporation     By:   /s/
Vincent Donargo     Name:   Vincent Donargo     Title:   Executive Vice
President, Chief Financial Officer and Treasurer

 

   

BRIGHTPOINT NORTH AMERICA L.P.,

a Delaware limited partnership

    By:      

BRIGHTPOINT NORTH AMERICA, INC.,

an Indiana corporation, its general partner

By:   /s/ Vincent Donargo Name:   Vincent Donargo Title:   Executive Vice
President, Chief Financial Officer and Treasurer

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

FOREIGN BORROWERS:     BRIGHTPOINT HOLDINGS B.V., a Netherlands company    
By:     /s/ Craig M. Carpenter     Name:   Craig M. Carpenter     Title:  
Managing Director A     By:     /s/ N.I.I.M Wolthuis-Geeraedis     Name:  
Intertrust (Netherlands) B.V.     Title:  

Managing Director B

Amsterdam, the Netherlands

    By:     /s/ D.A de Vries     Name: Title:  

Intertrust (Netherlands) B.V.

Managing Director B

Amsterdam, the Netherlands

    BRIGHTPOINT EUROPE ApS, a Danish company     By:     /s/ Craig M. Carpenter
    Name:   Craig M. Carpenter     Title:   Director     By:     /s/ Vincent
Donargo     Name:   Vincent Donargo     Title:   Director

 

 

EXECUTED by BRIGHTPOINT AUSTRALIA PTY LTD in accordance with section 127(1) of
the Corporations Act 2001 (Cwlth) by authority of its directors:

 

 

 

 

/s/ Craig M. Carpenter

Signature of director

 

Craig M. Carpenter

Name of director (block letters)

  

)

)

)

)

)

)

)

)

)

)

)

)

  

 

 

 

 

 

 

 

/s/ Vincent Donargo

Signature of director

 

Vincent Donargo

Name of director (block letters)

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

DOMESTIC GUARANTORS:    

2601 METROPOLIS CORP., an Indiana corporation

BRIGHTPOINT GLOBAL HOLDINGS II, INC., an Indiana corporation

BRIGHTPOINT INTERNATIONAL LTD., a Delaware corporation

BRIGHTPOINT NORTH AMERICA, INC., an Indiana corporation

BRIGHTPOINT LATIN AMERICA, INC., an Indiana corporation

BRIGHTPOINT THAILAND, INC., an Indiana corporation

WIRELESS FULFILLMENT SERVICES HOLDINGS, INC.,

a Delaware corporation

    By:   /s/ Vincent Donargo     Name:   Vincent Donargo     Title:   Executive
Vice President, Chief Financial Officer and Treasurer of each of the foregoing  
  BPGH LLC, an Indiana limited liability company     By:  

BRIGHTPOINT INTERNATIONAL LTD.,

a Delaware corporation, its sole member

      By:     /s/ Vincent Donargo       Name:   Vincent Donargo       Title:  
Executive Vice President, Chief Financial Officer and Treasurer     BRIGHTPOINT
SERVICES, LLC, an Indiana limited liability company     By:   BRIGHTPOINT, INC.,
an Indiana corporation, its sole member       By:   /s/ Vincent Donargo      
Name:   Vincent Donargo       Title:   Executive Vice President, Chief Financial
Officer and Treasurer     WIRELESS FULFILLMENT SERVICES LLC, a California
limited liability company     By:   BRIGHTPOINT, INC., an Indiana corporation,
its Manager       By:   /s/ Vincent Donargo       Name:   Vincent Donargo      
Title:   Executive Vice President, Chief Financial Officer and Treasurer

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

   

BRIGHTPOINT DISTRIBUTION LLC,

an Indiana limited liability company

    By:    

BRIGHTPOINT NORTH AMERICA L.P.,

a Delaware limited partnership, its sole member

      By:    

BRIGHTPOINT NORTH AMERICA, INC.,

an Indiana corporation, its general partner

        By:     /s/ Vincent Donargo        

Name: Vincent Donargo

Title: Executive Vice President, Chief Financial Officer and Treasurer

    ACTIFY LLC, an Indiana limited liability company     By:     /s/ Vincent
Donargo     Name:   Vincent Donargo     Title:   Executive Vice President, Chief
Financial Officer and Treasurer     501 AIRTECH PARKWAY LLC, an Indiana limited
liability company     By:     /s/ Vincent Donargo     Name:   Vincent Donargo  
  Title:   Executive Vice President, Chief Financial Officer and Treasurer    
S2F WORLDWIDE, LLC, an Indiana limited liability company     By:     /s/ Vincent
Donargo     Name:   Vincent Donargo     Title:   Executive Vice President, Chief
Financial Officer and Treasurer     BRIGHTPOINT ALLPOINTS LLC, an Indiana
limited liability company     By:     /s/ Vincent Donargo     Name:   Vincent
Donargo     Title:   Executive Vice President, Chief Financial Officer and
Treasurer    

TOUCHSTONE ACQUISITION LLC

an Indiana limited liability company

    By:     /s/ Vincent Donargo     Name:   Vincent Donargo     Title:  
Executive Vice President, Chief Financial Officer and Treasurer

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

   

TOUCHSTONE WIRELESS REPAIR AND LOGISTICS LP,

a Pennsylvania limited partnership

    By:    

TOUCHSTONE ACQUISITION LLC,

an Indiana limited liability company, its general partner

      By:     /s/ Craig M. Carpenter      

Name: Craig M. Carpenter

Title: Executive Vice President and Secretary

   

BRIGHTPOINT DEVICE ENGINEERING SERVICES LLC,

an Indiana limited liability company

    By:     /s/ Craig M. Carpenter     Name:   Craig M Carpenter     Title:  
Executive Vice President and Secretary

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

FOREIGN GUARANTORS:    

BRIGHTPOINT GERMANY GMBH,

a company formed under the laws of Germany

    By:     /s/ Craig M. Carpenter    

Name: Craig M. Carpenter

Title: Managing Director

    By:     /s/ Vincent Donargo    

Name: Vincent Donargo

Title: Managing Director

         

BRIGHTPOINT DENMARK A/S,

a company formed under the laws of Denmark

    By:     /s/ Craig M. Carpenter    

Name: Craig M. Carpenter

Title: Director

    By:     /s/ Vincent Donargo    

Name: Vincent Donargo

Title: Director

   

BRIGHTPOINT NETHERLANDS B.V.,

a company formed under the laws of The Netherlands

    By:     /s/ Craig M. Carpenter    

Name: Craig M. Carpenter

Title: Director

         

BRIGHTPOINT EUROPCO B.V.,

a company formed under the laws of The Netherlands

    By:     /s/ Craig M. Carpenter    

Name: Craig M. Carpenter

Title: Managing Director A

    By:     /s/ N.I.I.M Wolthuis-Geeraedis    

Name: Intertrust (Netherlands) B.V.

Title: Managing Director B

Amsterdam, the Netherlands

    By:     /s/ D.A de Vries    

Name: Intertrust (Netherlands) B.V.

Title: Managing Director B

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

 

The Common Seal of BRIGHTPOINT SINGAPORE PTE. LTD. was affixed to this deed in
the presence of:

 

/s/ Lim Oon Teik Eugene

Lim Oon Teik Eugene

Director

 

/s/ Gerard Anthony Cordeiro

Gerard Anthony Cordeiro

Director/Secretary

  

)

)

)

)

)

)

)

)

)

)

)

)

 

I, Ranjeet Singh, a Notary Public of Singapore practicing in the Republic of
Singapore hereby certify that on the 28th day of September 2011 the Common Seal
of BRIGHTPOINT SINGAPORE PTE LTD was duly affixed to the within written
instrument at Singapore in my presence in accordance with the regulations of the
said Company (which regulations have been produced and shown to me).

 

Witness my hand

 

Witnessed By

/s/ Ranjeet Singh                

Ranjeet Singh

Notary Public Singapore

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent    
By:     /s/ Lillana Claar    

Name: Lillana Claar

Title: Vice President

      DANISH SWING LINE LENDER:     BANC OF AMERICA SECURITIES LIMITED     By:  
  /s/ Johanna Hartikainen    

Name: Johanna Hartikainen

Title: Director; Credit Senior Officer

      AUSTRALIAN SWING LINE LENDER:    

BANK OF AMERICA, N.A., SYDNEY BRANCH,

as Australian Swing Line Lender

    By:     /s/ Charles Wenmohs    

Name: Charles Wenmohs

Title: Director

    L/C ISSUER:     THE ROYAL BANK OF SCOTLAND N.V.     By:     /s/ Alex Daw    

Name: Alex Daw

Title: Director

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A., as a Lender, L/C Issuer,

Domestic Swing Line Lender and as an International Swing Line Lender

    By:     /s/ Debra E. Delvecchio    

Name: Debra E. Delvecchio

Title: Managing Director

    DNB NOR BANK ASA     By:     /s/ Philip F. Kurpiewski     Name: Philip F.
Kurpiewski     Title: Senior Vice President     By:     /s/ Pal Boger    

Name: Pal Boger

Title: Vice President

          FIFTH THIRD BANK     By:     /s/ Michael Gifford    

Name: Michael Gifford

Title: Vice President

         

NORDEA BANK FINLAND PLC, New York Branch

437 Madison Avenue, New York, NY 10022

 

September 26, 2011

    By:     /s/ Mogens R. Jensen    

Name: Mogens R. Jensen

Title: Senior Vice President

    By:     /s/ Gerald Chelius    

Name: Gerald Chelius

Title: Senior Vice President

         

PNC BANK, NATIONAL ASSOCIATION, as a Lender and

as an International Swing Line Lender

    By:     /s/ Richard Ellis    

Name: Richard Ellis

Title: Executive Vice President, Market Leader

          BNP PARIBAS     By:     /s/ Mathew Harvey    

Name: Mathew Harvey

Title: Managing Director



--------------------------------------------------------------------------------

    By:     /s/ William Davidson    

Name: William Davidson

Title: Managing Director

          REGIONS BANK     By:     /s/ Sam Maxwell    

Name: Sam Maxwell

Title: Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

    COMPASS BANK     By:     /s/ Darren Abrams    

Name: Darren Abrams

Title: Vice President

        DEUTSCHE BANK AG NEW YORK BRANCH     By:     /s/ Omayra Laucella    

Name: Omayra Laucella

Title: Vice President

    By:     /s/ Marcus M. Tarkington    

Name: Marcus M. Tarkington

Title: Director

        US BANK NATIONAL ASSOCIATION     By:     /s/ Michael P. Dickman    

Name: Michael P. Dickman

Title: Vice President

        THE HUNTINGTON NATIONAL BANK     By:     /s/ Josh Elsea    

Name: Josh Elsea

Title: Vice President – Large Corporate Banking

       

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender and as an International Swing Line Lender

    By:     /s/ Matthew Pennachio    

Name: Matthew Pennachio

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 56,750,000.00         11.350000000 % 

The Royal Bank of Scotland plc

   $ 56,750,000.00         11.350000000 % 

DNB NOR Bank ASA

   $ 56,750,000.00         11.350000000 % 

Nordea Bank Finland Plc

   $ 56,750,000.00         11.350000000 % 

Fifth Third Bank

   $ 46,000,000.00         9.200000000 % 

PNC Bank, National Association

   $ 40,000,000.00         8.000000000 % 

Compass Bank

   $ 37,000,000.00         7.400000000 % 

BNP Paribas

   $ 35,000,000.00         7.000000000 % 

Regions Bank

   $ 35,000,000.00         7.000000000 % 

US Bank National Association

   $ 35,000,000.00         7.000000000 % 

Deutsche Bank AG New York Branch

   $ 25,000,000.00         5.000000000 % 

The Huntington National Bank

   $ 20,000,000.00         4.000000000 % 

Total

   $ 500,000,000         100.00000000 % 



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

1. Amendment. The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrowers, the Guarantors, the Lenders and the
Administrative Agent.

2. [Reserved].

3. Domestic Mortgage. The Administrative Agent shall have received (a) an
amendment to each mortgage, deed of trust, deed to secure debt or similar
instrument that secures the Obligations, (b) such endorsements to the title
insurance policy related to such mortgage, deed of trust, deed to secure debt or
similar instrument and (c) local counsel legal opinions, each in form and
substance reasonably satisfactory to the Administrative Agent.

4. Foreign Security Documents. The Administrative Agent shall have received such
security documents (including amendments and ratifications of existing security
agreements) reasonably requested by the Administrative Agent to create, perfect
or maintain Liens in the Collateral of each Foreign Loan Party.

5. Opinions of Counsel. The Administrative Agent shall have received opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the date hereof.

6. Organization Documents, Resolutions, Etc.

(a) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Domestic Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer of such Domestic Loan Party authorized to act as a Responsible Officer
in connection with this Amendment.

(b) The Administrative Agent shall have received from each Foreign Loan Party
such Organization Documents, resolutions, incumbency certificates and other
customary certificates as the Administrative Agent may reasonably request.

7. Fees. Receipt by the Administrative Agent, the Lenders and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in its capacity as sole lead arranger for
this Amendment, of all fees required to be paid on or before the date hereof.

8. Attorney Costs. Unless waived by the Administrative Agent, the Parent shall
have paid all reasonable and properly documented fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent incurred and invoiced prior to or on the
date hereof.